Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.957 Page 1 of 21

WVUasw Loo er wyeeoty rw vue” ow PVM. 2U feu YVuoouwcYy i Myreiy.vey ' Uy av Vi oe

SUMMONS IN A CIVIL ACTION

UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
Derek DeYoung
Case No.1:20-cv-549
Hon. Robert J. Jonker [-|

TO: Royce Ware, LLC

V.
Royce Wear, LLC et al. ADDRESS: Support@amazstyle.com

 

i 7 PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you. tobn Di Giacomo

. 444 Cass St. Suite D
YOU ARE HEREBY SUMMONED and required to serve Traverse City, Michigan 49684

upon plaintiff, an answer to the attached conplaint or a notion john @revisionlegal.com
under Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com

2] days after service of this sum mons on you (not
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

CLERK OF COURT

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W_ Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933

 

September 28, 2020
By: Deputy Clerk Date

 

 

PROOF OF SERVICE

This summons for was rer-ived by me on ,
[mame Of Indiv TET ate SS

-~

 

1 personally served the summons on the individue'
a, Wee reey euerney
Cate)

 

(11 left the summons at the individual’s residence or usual place of abode with , a person

(game)

of suitable age and discretion who resides there, on and mailed a copy to the individual’s last known address.

_ SS ee

      
  

et served the summons on who is designated by law to accept service

o lOIBI2ZO0Zo

 

 

 

of process on behalf of
(time of organization) (date)
(II returned the summons unexecuted because
[other (pecif
My fees are $ for travel and $ for services, for a total of $

I declare under the penalty of perjury that this information is true.
Date: \O Q, | LO 2D

Additional information regarding attempted service, etc.:

 

 

 

 

addre:

(ammaRagids, Ni U9Sts

 

 

 
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.958 Page 2 of 21

wor ee UO er or ae ou eu of byob FE MYO YUE oe

SUMMONS IN A CIVIL ACTION

UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
Derek DeYoung
Case No.1:20-cev-549
Hon. Robert J. Jokers [-

TO: Tien Dung Do

V. : t@ le.
Royce Ware, LLC et al. ADDRESS: Buppeliamassye:com

 

PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
John Di Giacomo

. 444 Cass St. Suite D

YOU ARE HEREBY SUMMONED and required to serve Traverse City, Michigan 49684

A lawsuit has been filed against you.

upon plaintiff, an answer to the attached conplaint or a motion john @revisionlegal.com
under Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com
2 1 . .
days after service of this sum mons on you (not CLERK OF COURT

counting the day you received it). Ify ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933

 

September 28, 2020

 

 

 

By: Deputy Clerk Date
PROOF OF SERVICE
This summons for Tien g Do was received by me on :
(name of any) Taste) =
br nersonally served the summons on the individual at SUP POv ; (@) OW ¥ Az Stulo cov)
(place where served)

5 .
_ [O/B 2s — — Waema \
C1 left 3| 2. at i individual’s residence or usual place of abode with , a person

(name)

of suitable age and discretion who resides there, on and mailed a copy to the individual’s last known address.
RY

[_]I served the summons on , who is designated by law to accept service
(name of mdividual)

of process on behalf of on

(name of organization) (date)

[[]I returned the summons unexecuted because
LJother épecigy

 

 

My fees are § for travel and $ for services, for a total of $

I declare under t i) of perjury that this information is true. r |

Date: a a

Additional information regarding attempted service, ctc.: Amanda O a Airy fre j *
Server's printed nine and title | = 7

loi Wealiny Sr. Ste 258
(avard Rapids Xi YAS

 

 

 

 
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.959 Page 3 of 21

. VOC Say Uy wer rev wey

ow IVY. 2U THOU VOolICUreY

' Syrie.vts ' “yw ame WI Le

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

Derek DeYoung

V.
Royce Ware, LLC et al.

Case No.1:20-cv-549
Hon. Robert J. Jonker [~]

TO: Dung Le

ADDRESS: detectiveshirts@gmail.com

 

A lawsuit has been filed against you.

YOU ARE HEREBY SUMMONED and required to serve
upon plaintiff, an answer to the attached complaint or a motion
under Rule 12 of the Federal Rules of Civil Procedure within

PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS

John Di Giacomo

444 Cass St. Suite D
Traverse City, Michigan 49684
john @revisionlegal.com
amanda @revisionlegal.com

days after service of this sum mons on you (not
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relicf
demanded in the complaint. You must also file your answer
or motion with the Court.

CLERK OF COURT

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933

 

September 28, 2020

By: Deputy Clerk Date

PROOF OF SERVICE

Wh reals Bl ib to on the individual at @ i
- ° (place where
= ot te ° V i A ernnu \

(CII left the summons at the individual’s residence or usual place of abode with

 

This summons for

 

was received by me on

ent
ama: .com

 

, 4 person

(name)

of suitable age and discretion who resides there, on and mailed a copy to the individual’s last known address.
—————S

[[]I served the summons on , who is designated by law to accept service

(name of individual)

of process on behalf of on

(name of organization) ~Tdate)

[II returned the summons unexecuted because
(Jother (specify)

 

 

My fees are $ for travel and $ for services, for a total of $ :

I declare under t nalty of perjury that this information is true.

Date: 0

Additional information regarding attempted service, etc. Pnando. Deovio , Pru fo PI.
Server's printed name and title

lal wica Hie, S+
ite 25S
eee Rapids, Wi 4450
_Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.960 Page 4 of 21

“WUC Law bv VUE mae wa aw IMM, 2U INCU Vvoreisey ' uycrr. wry

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

i uUye et Vi 2a

Derek DeYoung

Vs
Royce Ware, LLC et al.

Case No.1:20-cv-549
Hon. Robert J. Jonker [~]

TO: Hieu Tran
ADDRESS: tranhieu.f2@gmail.com

 

A lawsuit has been filed against you.

YOU ARE HEREBY SUMMONED and required to serve
upon plaintiff, an answer to the attached complaint or a motion
under Rule 12 of the Federal Rules of Civil Procedure within

21 ___ days after service of this sum mons on you (not
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marqucttc, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933

PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS

John Di Giacomo

444 Cass St. Suite D

Traverse City, Michigan 49684
john @revisionlegal.com
amanda @revisionlegal.com

CLERK OF COURT

 

September 28, 2020

 

By: Deputy Clerk Date

 

PROOF OF SERVICE

This summons for

name ©:

was received by me on

are i a, _——____ ———S
Mi mal Te 2 0° on the individual at XYOW VV Cd T a. L.@ AMar ls CO mv

Vin emai |

(711 left the summons at the individual’s residence or usual place of abode with

of suitable age and discretion who resides there, on
[JI served the summons on
{name of individual)

of process on behalf of =
(name of organization)

[[]I returned the summons unexecuted because

 

, a person
(name)

and mailed a copy to the individual’s last known address.

, who is designated by law to accept service

on
(date)

 

[Other (specify

 

for travel and $

I declare ugder the penalty of perjury that this information is true.
Date: m0)

Additional information regarding attempted service, etc.:

My fees are $

 

Prva Ocavio,

for services, for a total of $

 

Atty for P|,

Server's printed

Si44 want Sk Suite29¢8
(4vand Rapids wer UH 500
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.961 Page 5 of 21

WhO Leo a oa ea or es NY, AY tneuM voronwcy ' Ayre .wty ' Uy ev vi co

SUMMONS IN A CIVIL ACTION

UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

Derek DeYoung
Case No. 1:20-cv-549

 

Hon. Robert J. Jonker []
TO: Jason Day
© ADDRESS: Nghiahd@kumi.vn
Royce Ware, LLC et al.
A lawsuit has been filed against you. PLAINTIFF OR PLAINTIFF'S ATTORNEY NAME AND ADDRESS

John Di Giacomo

. 444 Cass St. Suite D
YOU ARE HEREBY SUMMONED and required to serve Traverse City, Michigan 49684

upon plaintiff, an answer to the attached conplaint or a motion john @revisionlegal.com
under Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com
___21 days after service of this sum mons on you (not
counting the day you received it). Ify ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

CLERK OF COURT

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St.. NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933

 

September 28, 2020
By: Depaty Clerk waned

 

 

PROOF OF SERVICE

This summons for was received by me on
(name of SO y

ye mage ie et orth vidal “nani ahd (0 Junin. V Nn

Via ema!

[II left the summons at the individual’s residence or usual place of abode with , a person

(name)

 

 

of suitable age and discretion who resides there, on and mailed a copy to the individual’s last known address.

 

[-]I served the summons on , who is designated by law to accept service
(name of individual)

of process on behalf of on
(name of organization) (date)

["]I retumed the summons unexecuted because

 

 

 

Cother (specipy
My feesare$_fortraveland$ Csr services, for a total of a a,
I declare pac It the penalty of perjury that this information is true. p { Qe 2 ePrice in \ 2 ;
Additional information regarding attempted service, etc.: Panda _Oceor \ O

 

‘s printed name and title

S14 Wealthy St. ote 256
Owand Rapids, Mi 4950
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.962 Page 6 of 21

“ TST WOAou Loy CV YVuUoTto mov voD- ow) WU. 2U 1MCuw vereurcy 1 Uyoiv.w tt ! ayo av Ul £224

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

 

 

Derek DeYoung
Case No. 1:20-cv-549
Hon. Robert J. Jonker [-|
TO: Jia Fu
st ADDRESS: lei88@510122.com
Royce Ware, LLC et al.
A lawsuit has been filed against you. Swe Sica. NAME AND ADDRESS

; 444 Cass St. Suite D
YOU ARE HEREBY SUMMONED and required to serve Traverse City, Michigan 49684

upon plaintiff, an answer to the attached conplaint or a motion john@revisionlegal.com
under Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com
21 days after service of this sum mons on you (not CLERK OF CouRT

counting the day you received it). Ify ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

The Court has offices in the following locations:

399 Fedcral Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855
107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007 ;
113 Federal Building, 315 W. Allegan, Lansing, MI 48933
September 28, 2020

Date

 

 

 

PROOF OF SERVICE

This summons for i was received by me on

Ke pgomatniniveatn (EI BR & OVOVZZ.LoM

- WA Emou\ —

(CUI left the summons at the individual’s residence or usual place of abode with , 4 person

(name)

of suitable age and discretion who resides there, on , and mailed a copy to the individual’s last known address.

 

(CII served the summons on = 5 , who is designated by law to accept scrvice
fname of mdrvidual

of process on behalf of on
{name of organization) (date)

(JI returned the summons unexecuted because
(other (specify)

 

 

My fees are $ for travel and $ for services, for a total of $

I declare, i " OLS perjury that this information is true.
Date:

Additional information regarding attempted service, etc.:

  

 

Ospvip, Atty for ¥].
Sick Wen ih ft Suite 258

 

 
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.963 Page 7 of 21

TOO SS SAO Lay UY oto at, oe oc PuyviLwty Puye tv vice

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

 

 

Derek DeYoung
Case No. 1:20-cv-549
Hon, Robert J. Jonker [-]
TO: Kiddbixrbt He
es ADDRESS: kiddbixrbt@gmail.com
Royce Ware, LLC et al.
A lawsuit has been filed against you. PLAINTIFF OR PLAINTIFF'S ATTORNEY NAME AND ADDRESS

John Di Giacomo
z 444 Cass St. Suite D
YOU ARE HEREBY SUMMONED and required to serve Traverse City, Michigan 49684

upon plaintiff, an answer to the attached conplaint or a motion john @revisionlegal.com
undsr Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com

days after service of this sum mons on you (not
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

CLERK OF COURT

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855
107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933 September 28. 2020

Date

 

 

 

PROOF OF SERVICE

This summons for _ Kidd bxrot He was received by me on :
Xi ly, s ons on the individual at : viddloly yor @ AMAL 1; COW.
SPS DTS ee =o

 

 

 

 

(CII left the summons at the individual’s residence or usual place of abode with - , 4 person
name)
of suitable age and discretion who resides there, on : , and mailed a copy to the individual’s last known address.
[JI served the summons on — , who is designated by law to accept service
(name 01 )
of process on behalf of on
(name of organization) (Gate)

 

(I ceturned the summons unexecuted because
LJOther gpecigy

 

 

My fees are $ for travel and $ for services, for a total of $

I declare i. the penalty of perjury that this information is truc.
Date: é WLO

Additional information regarding attempted service, etc.:

 

 

   

Server's printed name and title

IIH wealrny Sr. Ste 256
Covand Bap iasy Ui

YA SOL
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.964 Page 8 of 21

wT Te = Sowa a aot ee owt Ivy. 2U tHe Vo oUICY ' ayo .wte ' uUuyr Lt wt 42a

SUMMONS IN A CIVIL ACTION

UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
Derek DeYoung
Case No.1:20-cv-549
Hon. Robert J. Jokers [-|

TO: LEE TRADING AND INVESTMENT PTE. LTD

v. ; admin@leesilk.
Royce Ware, LLC et al. ADDRESS: Saner Soom oom

 

j i PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you. Jonn Bs Gincomo

; 444 Cass St. Suite D
YOU ARE HEREBY SUMMONED and required to scrve Traverse City, Michigan 49684

upon plaintiff, an answer to the attached complaint or a motion john @revisionlegal.com
under Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com

21 days after service of this sum mons on you (not
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

CLERK OF COURT

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing. MI 48933

 

September 28, 2020

 

 

 

 

 

By: Deputy Clerk Date
PROOF OF SERVICE
This summons for was received by me on :
name , any) —— tst~—“=‘CSS~S~S<‘“<‘~‘<~;«;3U
et personally served the summons on the individual at
on = (place where served)
(date)
[II left the summons at the individual’s residence or usual place of abode with ess ,» a person
(name,

of suitable age and discretion who resides there, on ; . and mailed a copy to the individual’s last known address.

Ieffsens the summons on Und, [ wa = Vi A E PYG { , who is designated by law to accept service

of process on behalf of | LE lv Of ing Nvesamn+ Mrel fd - 1/28 [20 2D

 

(CII returned the summons unexecuted because
CJother gpecis)

 

 

My fees are $ for travel and $ for services, for a total of $

I declare x the penalty of perjury that this information is truc.
Date: \O

Additional information regarding attempted service, etc.:

 

 
  

Si nu 8
Cvond Laprd:

ey CAS
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.965 Page 9 of 21

wVuUow TCy VV VVvurts rev vue Cw! ivy. 2U neu YVocuwcYy ' Myo ert ' “yo av vi 2c

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

 

Derek DeYoung
Case No.1:20-cv-549
Hon. Robert J. Jonker [-|
TO: Lei Shan
= ADDRESS: chen8678 @ foxmail.com

Royce Ware, LLC et al.

 

PLAINTIFF OR. PLAINTIFF'S ATTORNEY NAME AND ADDRESS
John Di Giacomo

; 444 Cass St. Suite D
YOU ARE HEREBY SUMMONED and required to serve Traverse City, Michigan 49684

A lawsuit has been filed against you.

upon plaintiff, an answer to the attached conplaint or a motion john@revisionlegal.com

under Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com
21 i i

_4! ____ days after service of this sum mons on you (not CLERK OF CouRT

counting the day you received it). Ify ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St, NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building. Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933

September 28, 2020

 

 

 

 

 

 

By- Deputy Clerk Date
PROOF OF SERVICE
This summons for = creme Shan — was received by me on a ,
i ly.s on the individual » Chen Ble18@ fox muil.com _
* where

SOLE IOTT Vena aa
Ch left the summons at the individual’s residence or usual place of abode with _ , a person

of suitable age and discretion who resides there, on , and mailed a copy to the individual’s last known address.
([]I served the summons on sore . , who is designated by law to accept service

of process on behalf of on

{mame of organization) (date)

 

 

[II returned the summons unexecuted because
other (specify

 

My fees are $ for travel and $ for services, for a total of $

T declare Tel penalty of perjury that this information is true.
Date:

Additional information regarding attempted service, ctc.:

 

 

 
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.966 Page 10 of 21

“Sao0c fay Uy wvoes rye wuvu

cow! ivy. 2 NGM VeoUrecYU

' ayo ty ' “ye av Vi 2a

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

 

Derek DeYoung
Case No.1:20-cv-549
Hon. Robert J. Jonker [-|
TO: Lin Le My
7 ADDRESS: lemylinh0205@gmail.com

Royce Ware, LLC et al.

 

A lawsuit has been filed against you.

YOU ARE HEREBY SUMMONED and required to serve
upon plaintiff, an answer to the attached conplaint or a motion
under Rule 12 of the Federal Rules of Civil Procedure within

21 days after service of this sum mons on you (not
counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933

PLAINTIFF OR PLAINTIFF'S ATTORNEY NAME AND ADDRESS

John Di Giacomo

444 Cass St. Suite D

Traverse City, Michigan 49684
john@revisionlegal.com
amanda @revisionlegal.com

CLERK OF COURT

 

September 28, 2020

 

By- Deputy Clerk Date

 

PROOF OF SERVICE

This summons for

ee
on

Lin L.

(name of individual and q

-Yinemai)

(11 left the summons at the individual’s residence or usual place of abode with

was received by me on .

Nace where served)

"4 Pe TZ oe on on the individual at - lemu \i Own OLD = @ anal a Comm”

, @ person
Game)

of suitable age and discretion who resides there, on , and mailed a copy to the individual’s last known address.

(

[CII served the summons on
Thame of ndinvidual)

of process on behalf of
(name of organization)

[II returned the summons unexecuted because

. who is designated by law to accept service

on
(date)

 

[other (specify)

 

My fees are $ for travel and $

I declare under the penalty of perjury that this information is true.
Date: ule | 203.0

Additional information regarding attempted service, etc.:

for services, for a total of $

Pinar
ISI Weal
Carmd Capidis,; Mi 460

Oswio, Attu fy PL.

‘s d name and tithe i

| <b. sie 258
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.967 Page 11 of 21

LVoaou Tf Uv VvVVowto ves vue lew mW. 2 How YVOILUILY ft ayoiv.dvvg ft uUye Acr ti £24

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

 

Derek DeYoung
Case No.1:20-cv-549
Hon. Robert J. Jonker [-]
TO: Ngay Than
. ADDRESS: "gay2692017@gmail.com

Royce Ware, LLC et al.

 

1 i PLAINTIFF OR PLAINTIFF'S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you. ‘ohn Di Giacomo

444 Cass St. Suite D

YOU ARE HEREBY SUMMONED and required to serve Traverse City, Michigan 49684
upon plaintiff, an answer to the attached complaint or a motion john @revisionlegal.com
wns Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com

days after service of this sum mons on you (not
counting the day you received it). Ify ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

CLERK OF COURT

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St, NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MT 49855
107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
113 Federal Building, 315 W. Allegan, Lansing, MI 48933
September 28, 2020

By: Deputy Clerk Date

PROOF OF SERVICE

This summons for was received by me on
Ht any;

ea] pe lly serv ons on the individual at _{_ " (Ze 1 ( AYNOU \ . COYY\
= "OF ZBlZoie Via ena a

[11 left the summons at the individual’s residence or usual place of abode with . a person

(name)

 

 

 

of suitable age and discretion who resides there, on , and mailed a copy to the individual’s last known address.

 

[]I served the summons on ares , who is designated by law to accept service
of process on behalf of on
(hame of organization) (date)

 

[_]I returned the summons unexecuted because
(_JOther épecif)

 

 

My fees are $ for travel and $ for services, for a total of $

I declare un 3 penalty of perjury that this information is true.
Date: QO

Additional information regarding attempted service, etc.: Poa n\ SOV 4 ¢ \ | fo v p I,

Server's printed name and tilke

    
     

 

   
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.968 Page 12 of 21
= Saucon aoe ey yeorre rao  VooO- lL aA IW. 20 1G VOLE ' MyoivevyY fuUye av vice

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

 

 

Derek DeYoung
Case No.1:20-ev-549
Hon. Robert J. Jonker [-]
TO: Nguyen Hai
a ADDRESS: Nguyenquanghai.nuce55xd1 @gmail.com
Royce Ware, LLC et al.
A lawsuit has been filed against you. PLAINTIFF OR PLAINTIFF'S ATTORNEY NAME AND ADDRESS

John Di Giacomo
. 444 Cass St. Suite D
YOU ARE HEREBY SUMMONED and required to serve Traverse City, Michigan 49684

upon plaintiff, an answer to the attached conplaint or a motion john@revisionlegal.com
under Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com
_21 _ days after service of this sum mons on you (not CLERK OF CouRT

counting the day you received it). Ify ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St, NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette. MI 49855
107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. All ing, MI 48933
aceite emi September 28, 2020

By: Deputy Clerk Date

PROOF OF SERVICE

This summons for Nguyen Hai was received by me on
name le, tf any) (date)

Shi ly setyed the summons on the individual at ) - AMC Goat.
on APSO VIA EMail. —

(date) :

 

 

 

 

 

(CII left the summons at the individual’s residence or usual place of abode with _— , a person
of suitable age and discretion who resides there, on and mailed a copy to the individual’s last known address.
(date)
(JI served the summons on — 5 , who is designated by law to accept service
of process on behalf of on
(name of organization) {date)

 

[[]I returned the summons unexecuted because

(other épecif)

 

 

My fees are $ for travel and $ for services, for a total of $

I declare eet the penalty of perjury that this information is true.

Date: \O

 

 

   

Additional information regarding attempted service, etc.:

     

ste 250
Mi 4Agdy

1514 Weal’ 5+

Cards Rapids,
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.969 Page 13 of 21

TE NEES wauowu Locy ev vues ry wou ow VU. 2U THOM YVoieweyv ' ayoivevyt ! aye 12 UU! 2é

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

 

Derek DeYoung
Case No.1:20-cv-549
Hon. Robert J. Jonker [-|
TO: Nguyen Thanh Tung
e ADDRESS: Mikejsusa@ gmail.com

Royce Ware, LLC et al.

 

PLAINTIFF OR PLAINTIFF'S ATTORNEY NAME AND ADDRESS
John Di Giacomo

2 444 Cass St. Suite D
YOU ARE HEREBY SUMMONED and required to serve Traverse City, Michigan 49684

A lawsuit has been filed against you.

upon plaintiff, an answer to the attached conplaint or a motion john@revisionlegal.com
under Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com
___21 __ days after service of this sum mons on you (not Chee os COURT

counting the day you received it). Ify ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933
September 28, 2020

By- Deputy Clerk Date

PROOF OF SERVICE

This summons for Nguye n I hanh I ung was received by me on
name ©! widual title, if am {date
mM ngs gory the summons on the individual at Wer us i\-Com
AZT ZITO viaemait peed

(11 left the summons at the individual’s residence or usual place of abode with , a person

(name)

, and mailed a copy to the individual’s last known address.

 

 

 

of suitable age and discretion who resides there, on

 

(II served the summons on — ‘ , who is designated by law to accept service

of process on behalf of on
(name of organization) (date)

 

[_]I returned the summons unexecuted because
[Other (pecif)

 

My fees are $ for travel and $ for services, for a total of $

I declare “ie the penalty of perjury that this information is true. / (

Date: \O IBI2Z020 Server Gaga

Additional information regarding attempted service, etc.: mn and (86 V\ 0 At Y fv | :
and title

ISi Wealthy Sr. Ste 25B
(avard Rapids: LE UAdsolv

 

 

 

 

 

 
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.970 Page 14 of 21

Wuc Oe wr ns I, oe ore Payoctv.guy Payee 42 ui oe

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

 

Derek DeYoung
Case No.1:20-cv-549
Hon. Robert J. Jonker [=|
ss TO: Nguyen Thi Kim Ngan

: ADDRESS: benson6443@ yahoo.com
Royce Ware, LLC et al.

 

= . PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you. John Di Giacomo =

. 444 Cass St. Suite D
YOU ARE HEREBY SUMMONED and required to serve Traverse City, Michigan 49684

upon plaintiff, an answer to the attached conplaint or a motion john@revisionlegal.com
under Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com
___21 __ days after service of this sum mons on you (not
counting the day you received it). Ify ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

CLERK OF COURT

The Court has offices in the following locations:

399 Federal Building. 110 Michigan St.. NW. Grand Rapids, MI 49503
P.O. Box 698, 330 Fedcral Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933

 

 

 

September 28, 2020
By: Deputy Clerk Date
PROOF OF SERVICE
This summons for Nguyen Thi Kim Ngan was received by me on
name and title, if any)

a  —
a ved pesammons on the individual at _ \penson ls a eo % @ cb hhoo ‘ Cow
on - Wid earl pkens
[C1 left the summons at the individual’s residence or usual place of abode with , a person

(name)

of suitable age and discretion who resides there, on , and mailed a copy to the individual’s last known address.

[II served the summons on , who is designated by law to accept service

 

 

 

 

(name of fy
of process on behalf of on
(name of organization) (date)
[_]I returned the summons unexecuted because
(Other (specify)
My fees are $ for travel and $ for services, for a total of $

 

I declare under the penalty of perjury that this information is truc.
Date: \0 13 Lolo

Additional information regarding attempted service, ctc.: Pmonda. Os ¥ 1 oO Arly fw Dp | 2
Isic Wealthy Ch” ‘Ge 256
Grind Lapis, AA: UPpebe
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.971 Page 15 of 21

VuUsC Licy Cw ovens Two owes ew ey. £4U MCU YVaI2uIZYU ! Uyoil.dvy ' Myre vwwui co

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

 

Derek DeYoung
Case No.1:20-cv-549
Hon. Robert J. Jonker [-|
% TO: Trung Nguyen Toan

ADDRESS: vanlang@gmail.com
Royce Ware, LLC et al.

 

od $ PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you. ‘John Di Giacomo

; 444 Cass St. Suite D
YOU ARE HEREBY SUMMONED and required to serve Traverse City, Michigan 49684

upon plaintiff, an answer to the attached conplaint or a motion john@revisionlegal.com
under Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com
21 days after service of this sum mons on you (not

ee : CLERK OF COURT
counting the day you received it). fy ou fail to respond, a

judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855
107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007
113 Federal Building, 315 W. Allegan, Lansing, MI 48933

 

September 28, 2020
By: Deputy Clerk Dats

 

 

PROOF OF SERVICE

This summons for ool Trung | Nguyen T Toan was reccived by mc on ;
RAPT Bree sy the individual a VOY lana AM | Li LOM
on .

viaema\

(CII left the summons at the individual’s residence or usual place of abode with ; a person

(name)

 

 

of suitable age and discretion who resides there, on , and mailed a copy to the individual’s last known address.
I served th , who is designated by law to t ice
CII serv ¢ summons on — o is designated by law to accept service

of process on behalf of on
(pame of organization’ (date)

[II returned the summons unexecuted because

 

 

 

LJOther pecis)
My fees are $ for travel and $ for services, for a total of $
I declare under enalty of perjury that this information is true. obi /\A
Additional information regarding attempted service, etc.: \ O .

 

Siu Wea o. Se 258
Cad Rapids, Mi Asove
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.972 Page 16 of 21

“Wo Loy ey eves wo oye rw ivy. 2U Ou vorewueyv ' ayociv.wve ' “yo fwr2ae

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

 

 

Derek DeYoung
Case No. 1:20-cv-549
Hon. Robert J. Jonker [-]
TO: Truong Tan Sang
bi ADDRESS; bella9712@yahoo.com
Royce Ware, LLC et al.
A lawsuit has been filed against you. . a ee eens NAME AND ADDRESS

. 444 Cass St. Suite D
YOU ARE HEREBY SUMMONED and required to serve Traverse City, Michigan 49684

upon plaintiff, an answer to the attached conplaint or a motion john @revisionlegal.com
under Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com
21 days after service of this sum mons on you (not CiERK OF COURT

counting the day you received it). Ify ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933

 

 

 

 

 

 

September 28, 2020
By. Deputy Clerk Date
PROOF OF SERVICE
This summons for ; was received by me on
i 1 Ale] es scryed OZ emcee on the individual at _ell a i \ i‘ @ Yaho 0. or
on . VIA ermarl cesreerey
(II teft the summons at the individual’s residence or usual place of abode with _— , @ person

of suitable age and discretion who resides there, on , and mailed a copy to the individual’s last known address.

[JI served the summons on ST SETH : who is designated by law to accept service

of process on behalf of on
{name of organization) (date)

[_]I returned the summons unexecuted because
(Other (specify)

 

 

My fees are $ for travel and $ for services, for a total of $

I declare under the penalty of perjury that this information is true. ws
Date; 1O | PR 2010

Additional information regarding attempted service, etc.: Pwidada. Oss 0, Abt fy c p is
ISi4 Wea thy { St “Gre 298

Covtnd Cagids l “M: USO

 
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.973 Page 17 of 21

“ MeaoCc icy Cyr ouverte Ww oa “EsNet IVY. 2U HOU YVoVNeuIeY ! ayocieeyvwt ' eyo vu 4a

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

 

Derek DeYoung
Case No.1:20-cv-549
Hon. Robert J. Jonker [-|
7% TO: Tuan Vo Minh

: ADDRESS: Minhtuangb88 @gmail.com
Royce Ware, LLC et al.

 

i j PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you. ‘ohn Di Gia

. 444 Cass St. Suite D
YOU ARE HEREBY SUMMONED and required to _ serve Traverse City, Michigan 49684

upon plaintiff, an answer to the attached conplaint or a motion john @revisionlegal.com
under Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com

21 days after service of this sum mons on you (not
counting the day you received it). Ify ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

CLERK OF COURT

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855
107 Federal Building, 410 W. Michigan Ave.. Kalamazoo, ML 49007
113 Federal Building, 315 W. Allegan, Lansing, MI 48933

September 28, 2020

Date

 

 

PROOF OF SERVICE

This summons for ! yan Vo Minh was received by me on
prt hp-served th ons on the individual at yy) IM Wang \o 8&8 @ AMA i \ » Cory)
on

. Via e | (place where served)

 

[JI left the summons at the individual’s residence or usual place of abode with a a person
of suitable age and discretion who resides there, on ; and mailed a copy to the individual’s last known address.

[_]I served the summons on , who is designated by law to accept service

(name of |

of process on behalf of on
{name of organreation (date)

[JI returned the summons unexecuted because
other gpecy

 

 

My fees are $ for travel and $ for services, for a total of $

I declare under the penalty of perjury that this information is true.
Date: 0 026

Additional information regarding attempted service, etc.:

 

  
    

ww <4 ‘
154 Waar Sr "Gre 259
Cavand Capids J; LSD
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.974 Page 18 of 21

VU Sic 6 Power re Tt oo a INU. 2U InCcCU YVorLuUuIcY ' yecil.vuy ! aye wv Vi oe

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
Derek DeYoung

 

Case No.1:20-cv-549
Hon. Robert J. Jokers [-]

TO: Vo Van Hao

v- - vohaonl ail.co
Royce Ware, LLC et al. ADDRESS: vohaoniplus@gmail.com

 

PLAINTIFF OR PLAINTIFF’S ATTORNEY NAME AND ADDRESS

A lawsuit has been filed against you. Jonn Bx Giacoma
444 Cass St. Suite D

YOU ARE HEREBY SUMMONED and required to serve Traverse City, Michigan 49684
upon plaintiff, an answer to the attached conplaint or a motion john@revisionlegal.com
under Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com

days after service of this sum mons on you (not
counting the day you reccived it). Ify ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

CLERK OF COURT

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Fedcral Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave.. Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933

 

 

 

 

 

 

 

 

 

September 28, 2020
By: Deputy Clerk Date
PROOF OF SERVICE
This summons for was received by me on :
(mame aat0¥ , if any) er——ite) SC tCSs—SS—‘~CSCSSS

Xr persgnall ed the summons on the individual at ule

om ALZS 12.20 ViA EMail —
[II left the summons at the individual’s residence or usual place of abode with _ , a person

of suitable age and discretion who resides there, on , and mailed a copy to the individual’s last known address.

oo
; ; Sasa :

[CII served the summons on —_ ; who is designated by law to accept service

of process on behalf of on

(name of organization) (date)
[JI returned the summons unexecuted because
(CJOther Gpecipy
My fees are $ for travel and $ for services, for a total of $

I declare under the penalty of perjury that this information is true.
Date._ 10 |

Additional information regarding attempted service, ctc.:

 

 

1S 144 Weattine SF. Ge 2ep,
Grand Rapide, Mi “ASOLO
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.975 Page 19 of 21

“wT NOOO LC Oe Veer Tits Sa “owt ivy. 2VU thou vooewecy ' Ayortee.coey : aye TrtYI ce

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

 

Derek DeYoung
Case No.1:20-cv-549
Hon. Robert J. Jonker [~]
y TO: Vu Van Mong

ADDRESS: Mong2v@gmail.com
Royce Ware, LLC et al.

 

A lawsuit has been filed against you. “hn 1Ccon«
; 444 Cass St. Suite D
YOU ARE HEREBY SUMMONED and required to serve Traverse City, Michigan 49684

upon plaintiff, an answer to the attached complaint or a motion john@revisionlegal.com
under Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com
21 days after service of this sum mons on you (not

: CLERK OF COURT
counting the day you received it). Ify ou fail to respond,

judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St, NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W_ Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W_ Allegan, Lansing, MI 48933

 

September 28, 2020

 

By: Deputy Clerk Date
PROOF OF SERVICE

This summons for Vu V. ng was received by me on
(name of individual ifany)

“eh ragpy Boe Wo on the individual at MoNA 2M (@) a moy\ . (1 Or)

vinemait "=

(JI left the summons at the individual’s residence or usual place of abode with , a person

(name)

 

of suitable age and discretion who resides there, on , and mailed a copy to the individual’s last known address.

[[]I served the summons on sey ; who is designated by law to accept service

of process on behalf of on
(name of organization) (date)

[II returned the summons unexecuted because

 

 

 

Llother Gpecigy
My fees are $ for travel and $ for services, for a total of $ ;
I declare t Ity of perjury that this information is true.
eo OBIS Pagid
Server's signature
Additional information regarding attempted service, etc.: v1 \ |.

IS eg hy Gi. Gre” 258
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.976 Page 20 of 21

a WUS0C Loy TCV Vevey wee oue Ew VM. LU Thou VvoeeY ' Uyeiw.vet 1 ayo a2vié4e2

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

 

Derek DeYoung
Case No. 1:20-cv-549
Hon. Robert J. Jonker [-|
TO: Yan Yu Cai
v. ADDRESS: du1993sai@gmail.com

Royce Ware, LLC et al.

 

i i PLAINTIFF OR PLAINTIFFS ATTORNEY NAME AND ADDRESS
A lawsuit has been filed against you. ‘ein [i Guicomno

444 Cass St. Suite D

YOU ARE HEREBY SUMMONED and required to serve Traverse City, Michigan 49684
upon plaintiff, an answer to the attached conplaint or a motion john @revisionlegal.com
under Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com

21 days after service of this sum mons on you (not
counting the day you received it). Ify ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

CLERK OF COURT

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building. 315 W. Allegan, Lansing, MI 48933

 

September 28, 2020

By: Deputy Clerk Date

 

 

PROOF OF SERVICE

This summons for -Y. aan vu Gal was received by me TON
personal! the summons on the individual at Au mv 3S a Qnnai\ (OY) (SW)
a ~apepsee = Woemar _

(CII left the summons at the individual’s residence or usual place of abode with , a person

(name)

of suitable age and discretion who resides there, on and mailed a copy to the individual’s last known address.

 

I served the summons on , who is designated by law to accept service
Cc summons sameeren gnated by ep

of process on behalf of on

(name of organization) (date)

[II returned the summons unexecuted because
Other (pecify

 

 

My feesare$_—C—C—‘“‘C‘*or' traveiand $C errvices, for a total of $_u

I declare wea the penalty of perjury that this information is true.
Date: 10 6 Tole

Additional information regarding attempted service, etc.: Ponder Cena oO. —-~ fury tp [.
Sil Wealthy Sr. Se i
Cyond Fapid s, " asbu

 

 
Case 1:20-cv-00549-RJJ-SJB ECF No. 23 filed 10/08/20 PagelD.977 Page 21 of 21

"WSS reo Teo “otwi Vy. 2 trou vores ' ayo .weyv ! Muyo wi 2a

SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN

 

 

Derek DeYoung
Case No.1:20-cv-549
Hon. Robert J. Jonker [-|
TO: Chu Anh Dung
‘ ADDRESS: dzungdt85@ gmail.com
Royce Ware, LLC et al.
A lawsuit has been filed against you. Onn Gea NAME AND ADDRESS

; 444 Cass St. Suite D
YOU ARE HEREBY SUMMONED and required to serve Traverse City, Michigan 49684

upon plaintiff, an answer to the attached complaint or a motion john @revisionlegal.com
under Rule 12 of the Federal Rules of Civil Procedure within amanda @revisionlegal.com
___21 days after service of this sum mons on you (not CLERK OF COURT

counting the day you received it). If y ou fail to respond,
judgment by default will be entered against you for the relief
demanded in the complaint. You must also file your answer
or motion with the Court.

The Court has offices in the following locations:

399 Federal Building, 110 Michigan St., NW, Grand Rapids, MI 49503
P.O. Box 698, 330 Federal Building, Marquette, MI 49855

107 Federal Building, 410 W. Michigan Ave., Kalamazoo, MI 49007

113 Federal Building, 315 W. Allegan, Lansing, MI 48933

 

 

 

 

 

 

 

September 28, 2020
By: Deputy Clerk Date

PROOF OF SERVICE
This summons for Chu was received by me on :
(name of individual 7% Ey —CO~C~‘“‘SC<—~<~;«;U

[XI peo? pareves the summons on the individual at _dzungdt85@gmail.com

- e Nace where served)
on _ - VQ emnai\ °

[II left the summons at the individual’s residence or usual place of abode with —_— , a person

of suitable age and discretion who resides there, on , and mailed a copy to the individual’s last known address.

 

 

Tate)
[II served the summons on pie , who is designated by law to accept service
of process on behalf of on
{name of organization) (Gate)

[JI returned the summons unexecuted because

 

 

Other (pecs
My fees are $ for travel and $ for services, for a total of $
I declare under the penalty of perjury that this information is true. a AA A 3 Paces a ;
Date:_10/07/2020 JOAN OSA AA

 

Server's signature
Additional information regarding attempted service, etc.: Amanda Osorio
Server's printed name and fitle

1514 Wealthy St. Suite 258 Grand Rapids, Mi 49506
Server's adaress

 
